—In an action to recover damages for goods sold and delivered, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Costello, J.), dated May 1, 2002, which granted the defendant’s motion to vacate its default in answering the complaint. Justice Crane has been substituted for the late Justice O’Brien (see 22 NYCRR 670.1 [c]).
Ordered that the order is affirmed, with costs.
A determination vacating a default “rests in the sound discretion of the court and will be upheld in the absence of an improvident exercise of that discretion” (Braddy v 601 Crown St. Corp., 282 AD2d 638, 639 [2001]). In the instant case, the Supreme Court providently exercised its discretion in granting the defendant’s motion to vacate its default. Ritter, J.P., Feuerstein, Luciano and Crane, JJ., concur.